       Case 18-66766-jwc                  Doc 32         Filed 10/29/18 Entered 10/29/18 21:23:21                                Desc Main
                                                         Document     Page 1 of 18

 Fill in this information to identify the case:
 Debtor name        Beautiful Brows LLC

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number        18-66766
                                                                                                                Check if this is an
 (if known)
                                                                                                                amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  04/16

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:        Income
1.   Gross revenue from business

         None

Identify the beginning and ending dates of the debtor's fiscal year,           Sources of revenue                             Gross revenue
which may be a calendar year                                                   Check all that apply.                          (before deductions
                                                                                                                              and exclusions


From the beginning of the                                                          Operating a business
                                 From    01/01/2018      to   Filing date
fiscal year to filing date:                                                        Other                                              $945,555.14
                                        MM / DD / YYYY

                                                                                   Operating a business
For prior year:                  From    01/01/2017      to    12/31/2017
                                        MM / DD / YYYY        MM / DD / YYYY       Other                                         $1,830,972.00

                                                                                   Operating a business
For the year before that:        From    01/01/2016      to    12/31/2016
                                        MM / DD / YYYY        MM / DD / YYYY       Other                                         $2,537,088.00

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

         None

 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
3.   Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be
     adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

         None

      Creditor's name and address                             Dates            Total amount or value      Reasons for payment or transfer
                                                                                                          Check all that apply
3.1. Mall of Georgia LLC                                      7/25/18,              $26,045.40               Secured debt
      Creditor's name                                         8/20/18, &
      c/o Hall Booth Smith PC                                                                                Unsecured loan repayments
                                                              10/01/18
      Street                                                                                                 Suppliers or vendors
      191 Peachtree St NE, Ste 2900                                                                          Services
      Atlanta                         GA      30303                                                          Other Lease Payments
      City                            State   ZIP Code




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 1
         Case 18-66766-jwc                   Doc 32        Filed 10/29/18 Entered 10/29/18 21:23:21                                    Desc Main
                                                           Document     Page 2 of 18
Debtor         Beautiful Brows LLC                                                          Case number (if known)      18-66766
               Name

      Creditor's name and address                                 Dates            Total amount or value       Reasons for payment or transfer
                                                                                                               Check all that apply
3.2. Arbor Place II LLC                                           7/25/18                 $7,394.25                 Secured debt
      Creditor's name
      c/o Scott M Shaw                                                                                              Unsecured loan repayments
      Street                                                                                                        Suppliers or vendors
      835 Georgia Ave, Ste 800                                                                                      Services
      Chattanooga                       TN      37402                                                               Other Lease Payment
      City                              State   ZIP Code

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider

     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
     adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
     and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
     any managing agent of the debtor. 11 U.S.C. § 101(31).


         None

      Insider's name and address                                  Dates            Total amount or value       Reasons for payment or transfer
4.1. Archistic Threading of Marietta LLC                          see                    $55,381.84
      Insider's name                                              attached
      2769 Chastain Meadows Pkwy,                                 list
      Street
      Suite 130
      Marietta                          GA      30066
      City                              State   ZIP Code

      Relationship to debtor
      affiliate

      Insider's name and address                                  Dates            Total amount or value       Reasons for payment or transfer
4.2. Tucker Imports LLC                                           see                    $45,600.00
      Insider's name                                              attached
      5002 N Royal Atlanta Dr, Ste M                              list
      Street


      Tucker                            GA      30084
      City                              State   ZIP Code

      Relationship to debtor
      affiliate

      Insider's name and address                                  Dates            Total amount or value       Reasons for payment or transfer
4.3. BB-Riverchase LLC                                            see                    $51,550.00
      Insider's name                                              attached
      5611 Summer Pl Pkwy                                         list
      Street


      Birmingham                        AL      35244
      City                              State   ZIP Code

      Relationship to debtor
      former location at Riverchase Galleria




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 2
         Case 18-66766-jwc               Doc 32         Filed 10/29/18 Entered 10/29/18 21:23:21                       Desc Main
                                                        Document     Page 3 of 18
Debtor         Beautiful Brows LLC                                                Case number (if known)   18-66766
               Name

      Insider's name and address                            Dates          Total amount or value   Reasons for payment or transfer
4.4. Saleema Delawalla f/k/a Fnu Saleema                    2018: 2/14,         $8,500.00          reimbursement for amounts
      Insider's name                                        3/15, 7/10,                            advanced to cover outstanding
      6095 Mimosa Cir                                       & 7/25                                 checks
      Street


      Tucker                         GA      30084
      City                           State   ZIP Code

      Relationship to debtor
      Managing Member

      Insider's name and address                            Dates          Total amount or value   Reasons for payment or transfer
4.5. Saleem Delawalla                                       2018: 1/11,         $8,500.00          reimbursement for amounts
      Insider's name                                        1/17, 1/31,                            advanced to cover outstanding
      6095 Mimosa Cir
      Street
                                                            6/28, & 9/20                           checks


      Tucker                         GA      30084
      City                           State   ZIP Code

      Relationship to debtor
      Manager / Registered Agent

      Insider's name and address                            Dates          Total amount or value   Reasons for payment or transfer
4.6. Nazmur Aktar                                                              $28,000.00          payments from profit sharing
      Insider's name                                                                               agreement
      5885 Princeton Run Tr
      Street


      Tucker                         GA      30084
      City                           State   ZIP Code

      Relationship to debtor
      former employee/investor

      Insider's name and address                            Dates          Total amount or value   Reasons for payment or transfer
4.7. Mohamad Ali                                                               $20,000.00          payments from profit sharing
      Insider's name                                                                               agreement
      435 Gavenwood Dr
      Street


      Lilburn                        GA      30047
      City                           State   ZIP Code

      Relationship to debtor
      investor

      Insider's name and address                            Dates          Total amount or value   Reasons for payment or transfer
4.8. Shamsur Nahar                                                             $13,000.00          payments from profit sharing
      Insider's name                                                                               agreement
      5885 Princeton Run Tr
      Street


      Tucker                         GA      30084
      City                           State   ZIP Code

      Relationship to debtor
      investor




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        page 3
         Case 18-66766-jwc               Doc 32         Filed 10/29/18 Entered 10/29/18 21:23:21                       Desc Main
                                                        Document     Page 4 of 18
Debtor         Beautiful Brows LLC                                                Case number (if known)   18-66766
               Name

      Insider's name and address                            Dates         Total amount or value    Reasons for payment or transfer
 4.9. Salima Dedani                                                             $6,750.00          payments from profit sharing
      Insider's name                                                                               agreement
      Street




      City                           State   ZIP Code

      Relationship to debtor



      Insider's name and address                            Dates         Total amount or value    Reasons for payment or transfer
4.10. Kusumben Patel                                                            $4,064.60          payments under profit sharing
      Insider's name                                                                               agreement
      3543 #A Old Chamblee Tucker Rd
      Street


      Doraville                      GA      30340
      City                           State   ZIP Code

      Relationship to debtor
      former employee

      Insider's name and address                            Dates         Total amount or value    Reasons for payment or transfer
4.11. Pareen Patel                                                              $8,159.78          payments made under profit
      Insider's name                                                                               sharing agreement
      642 Cobb Pkwy South
      Street


      Marietta                       GA      30060
      City                           State   ZIP Code

      Relationship to debtor
      current employee

      Insider's name and address                            Dates         Total amount or value    Reasons for payment or transfer
4.12. Hwy 78 Lube n More LLC                                see                $26,100.00
      Insider's name                                        attached
      5002 N Royal Atlanta Dr                               list
      Street
      Suite M

      Tucker                         GA      30084
      City                           State   ZIP Code

      Relationship to debtor

      former affiliate

      Insider's name and address                            Dates         Total amount or value    Reasons for payment or transfer
4.13. ONE THREE FOUR, INC.                                  see                $26,100.00
      Insider's name                                        attached
      1386 Mandalay Ct                                      list
      Street


      Lilburn                        GA      30047
      City                           State   ZIP Code

      Relationship to debtor
      personal friend




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        page 4
         Case 18-66766-jwc                   Doc 32         Filed 10/29/18 Entered 10/29/18 21:23:21                                     Desc Main
                                                            Document     Page 5 of 18
Debtor         Beautiful Brows LLC                                                           Case number (if known)        18-66766
               Name

      Insider's name and address                                   Dates            Total amount or value        Reasons for payment or transfer
4.14. Minal Patel c/o Nilkanth Services Inc                        see                    $37,599.63             payments under profit sharing
      Insider's name                                               attached                                      agreement
      2817 Peachstone Ct                                           list
      Street


      Lawrenceville                     GA       30043
      City                              State    ZIP Code

      Relationship to debtor
      former employee

5.   Repossessions, foreclosures, and returns

     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
     creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
     line 6.

         None

      Creditor's name and address                                  Description of the property                      Date              Value of property
 5.1. Northlake Mall                                               Store location at Northlake Mall                 07/2018                  $0.00
      Creditor's name                                              (DeKalb County)
      ATR Corinth Partners, c/o Lisa Harper
      Street
      3340 Peachtree Rd NE, Ste 250
      Atlanta                           GA       30326
      City                              State    ZIP Code

      Creditor's name and address                                  Description of the property                      Date              Value of property
 5.2. Lenox Square Mall                                            Store location at Lenox Square Mall              06/2018                  $0.00
      Creditor's name                                              (Atlanta, Ga)
      Retail Property Trust, c/o Lisa Harper
      Street
      3340 Peachtree Rd NE, Ste 250
      Atlanta                           GA       30326
      City                              State    ZIP Code

      Creditor's name and address                                  Description of the property                      Date              Value of property
 5.3. Riverchase Galleria                                          Store location at Riverchase Galleria            09/2018                  $0.00
      Creditor's name                                              (Hoover, Al)
      Lightfoot Franklin & White LLC
      Street
      400 20th Street N
      Birmingham                        AL       35203
      City                              State    ZIP Code

      Creditor's name and address                                  Description of the property                      Date              Value of property
 5.4. Phipps Plaza                                                 Store location at Phipps Plaza                   06/2018                  $0.00
      Creditor's name                                              (Atlanta, Ga)
      c/o Lisa Harper
      Street
      3340 Peachtree Rd NE, Ste 250

      Atlanta                           GA       30326
      City                              State    ZIP Code

      Creditor's name and address                                  Description of the property                      Date              Value of property
 5.5. Gwinnett Place Mall                                          Store location at Gwinnett Place Mall            08/2018                  $0.00
      Creditor's name                                              (Gwinnett Co)
      c/o Moonbeam Capital Investments LLC
      Street
      2100 Pleasant Hill Rd
      Duluth                            GA       30096
      City                              State    ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 5
         Case 18-66766-jwc                  Doc 32         Filed 10/29/18 Entered 10/29/18 21:23:21                                     Desc Main
                                                           Document     Page 6 of 18
Debtor         Beautiful Brows LLC                                                            Case number (if known)      18-66766
               Name

6.   Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
     an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
     the debtor owed a debt.

         None

 Part 3:        Legal Actions or Assignments
7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity--within 1 year before filing this case.

         None

      Case title                             Nature of case                            Court or agency's name and address                Status of case
7.1. Ahuja v. Beautiful Brows,               FLSA lawsuit                              U.S. District Court - N.D.Ga
                                                                                                                                             Pending
      LLC et. al.                                                                      Name
                                                                                       Russell Federal Bldg                                  On appeal
                                                                                       Street
                                                                                                                                             Concluded
                                                                                       75 Ted Turner Dr SW
      Case number
      16-CV-03321-SCJ                                                                  Atlanta                    GA      30303
                                                                                       City                       State   ZIP Code

      Case title                             Nature of case                            Court or agency's name and address                Status of case
7.2. Mall of Georgia, LLC v.                 dispossessory                             Gwinnett Co Magistrate Court
                                                                                                                                             Pending
     Beautiful Brows, LLC                                                              Name
                                                                                       75 Langley Dr                                         On appeal
                                                                                       Street
                                                                                                                                             Concluded

      Case number
      18-M-30455                                                                       Lawrenceville              GA      30046
                                                                                       City                       State   ZIP Code

      Case title                             Nature of case                            Court or agency's name and address                Status of case
7.3. State Bank and Trust Co vs              Suit on Account                           State Court of Gwinnett Co
                                                                                                                                             Pending
      Beautiful Brows LLC et. al.                                                      Name
                                                                                       75 Langley Dr                                         On appeal
                                                                                       Street
                                                                                                                                             Concluded

      Case number
      18-C-03099-6                                                                     Lawrenceville              GA      30046
                                                                                       City                       State   ZIP Code

      Case title                             Nature of case                            Court or agency's name and address                Status of case
7.4. Town Center at Cobb v.                  dispossessory                             State Court of Cobb County
                                                                                                                                             Pending
      Beautiful Brows                                                                  Name
                                                                                       100 Cherokee St, #355                                 On appeal
                                                                                       Street
                                                                                                                                             Concluded

      Case number
                                                                                       Marietta                   GA      30090
                                                                                       City                       State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 6
         Case 18-66766-jwc                   Doc 32       Filed 10/29/18 Entered 10/29/18 21:23:21                                   Desc Main
                                                          Document     Page 7 of 18
Debtor          Beautiful Brows LLC                                                        Case number (if known)       18-66766
                Name

8.   Assignments and receivership

     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

          None

 Part 4:          Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

          None

 Part 5:          Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

          None

 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

          None

         Who was paid or who received the transfer?            If not money, describe the property              Dates               Total amount
                                                               transferred                                                          or value
 11.1. Jason L Pettie, P.C.                                    $1,717 filing fee                                10/03/2018             $13,617.00
                                                               $11,900 attorney fees and expenses
         Address

         P.O. Box 17936
         Street


         Atlanta                     GA       30316
         City                        State    ZIP Code

         Email or website address



         Who made the payment, if not debtor?
         Saleem & Saleema Delawalla

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 7
         Case 18-66766-jwc                  Doc 32         Filed 10/29/18 Entered 10/29/18 21:23:21                                   Desc Main
                                                           Document     Page 8 of 18
Debtor        Beautiful Brows LLC                                                          Case number (if known)      18-66766
              Name

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.

         None

 Part 7:        Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

         Does not apply


 Part 8:        Health Care Bankruptcies
15. Health Care bankruptcies

     Is the debtor primarily engaged in offering services and facilities for:

         diagnosing or treating injury, deformity, or disease, or

         providing any surgical, psychiatric, drug treatment, or obstetric care?

         No. Go to Part 9.
         Yes. Fill in the information below.

 Part 9:        Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

         No.
         Yes. State the nature of the information collected and retained

                Does the debtor have a privacy policy about that information?
                   No.
                   Yes.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

         No. Go to Part 10.
         Yes. Does the debtor serve as plan administrator?
                  No. Go to Part 10.
                  Yes. Fill in below:




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 8
         Case 18-66766-jwc                 Doc 32         Filed 10/29/18 Entered 10/29/18 21:23:21                                     Desc Main
                                                          Document     Page 9 of 18
Debtor          Beautiful Brows LLC                                                         Case number (if known)      18-66766
                Name


 Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.

          None

         Financial institution name and address            Last 4 digits of               Type of account        Date account         Last balance
                                                           account number                                        was closed,          before closing
                                                                                                                 sold, moved,         or transfer
                                                                                                                 or transferred
 18.1. Wells Fargo Bank
         Name
                                                           XXXX- 8        5    7    7          Checking            March 2018               $0.00
         420 Montgomery St                                                                     Savings
         Street
                                                                                               Money market
                                                                                               Brokerage
                                                                                               Other
         San Francisco            CA      94194
         City                     State   ZIP Code

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

          None

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

          None

 Part 11:         Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


          None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 9
         Case 18-66766-jwc                 Doc 32         Filed 10/29/18 Entered 10/29/18 21:23:21                                     Desc Main
                                                         Document      Page 10 of 18
Debtor       Beautiful Brows LLC                                                            Case number (if known)      18-66766
             Name


 Part 12:       Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

   Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
   the medium affected (air, land, water, or any other medium).


   Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
   formerly owned, operated, or utilized.

   Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
   similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

         No
         Yes. Provide details below.

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

         No
         Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

         No
         Yes. Provide details below.

 Part 13:       Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

         None

26. Books, records, and financial statements

     26a.   List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                 None

                Name and address                                                                     Dates of service

      26a.1. Amer Bashir                                                                             From                      To    10/3/2018
                Name
                Krishnan Company, P.C., CPA
                Street
                746 Holcomb Bridge Rd

                Norcross                                       GA          30071
                City                                           State       ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 10
         Case 18-66766-jwc                 Doc 32         Filed 10/29/18 Entered 10/29/18 21:23:21                                     Desc Main
                                                         Document      Page 11 of 18
Debtor        Beautiful Brows LLC                                                           Case number (if known)      18-66766
              Name

     26b.   List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
            statement within 2 years before filing this case.

                None

     26c.   List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                None

               Name and address                                                                  If any books of account and records are
                                                                                                 unavailable, explain why
         26c.1. Sameera Khatri
               Name
               5002 N Royal Atlanta Dr, Suite M
               Street


               Tucker                                         GA          30084
               City                                           State       ZIP Code

     26d.   List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
            financial statement within 2 years before filing this case.

                None

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

          No.
          Yes. Give the details about the two most recent inventories.

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
    or other people in control of the debtor at the time of the filing of this case.


Name                                     Address                                      Position and nature of any interest         % of interest, if any

Saleema Delawalla                        6095 Mimosa Cir                              Managing Member                                      80%
                                         Tucker, GA 30084
Sameera Khatri                           5495 Village View Ln                         Member                                               20%
                                         Stone Mountain, GA 30087
Saleem Delawalla                         6095 Mimosa Cir                              Manager/Registered Agent                             0%
                                         Tucker, GA 30084
29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
    members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

          No
          Yes. Identify below.

Name                                     Address                                      Position and nature of        Period during which position
                                                                                      any interest                  or interest was held




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 11
         Case 18-66766-jwc                  Doc 32       Filed 10/29/18 Entered 10/29/18 21:23:21                                   Desc Main
                                                        Document      Page 12 of 18
Debtor          Beautiful Brows LLC                                                       Case number (if known)     18-66766
                Name

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

          No
          Yes. Identify below.

         Name and address of recipient                Amount of money or description           Dates            Reason for
                                                      and value of property                                     providing the value


 30.1. Saleema Delawalla                              regular salary & commissions                              salary & commissions
         Name                                         $106,000.00
         6095 Mimosa Cir
         Street


         Tucker                  GA      30084
         City                    State   ZIP Code

         Relationship to debtor
         Managing Member / Employee

         Name and address of recipient                Amount of money or description           Dates            Reason for
                                                      and value of property                                     providing the value


 30.2. Sameera Khatri                                 regular salary & commissions                              salary & commissions
         Name                                         $72,800.00
         5495 Village View Ln
         Street


         Stone Mountain          GA      30087
         City                    State   ZIP Code

         Relationship to debtor
         Member / Employee

         Name and address of recipient                Amount of money or description           Dates            Reason for
                                                      and value of property                                     providing the value


 30.3. Saleem Delawalla                               regular salary & commissions                              salary & commissions
         Name                                         $104,000.00
         6095 Mimosa Cir
         Street


         Tucker                  GA      30084
         City                    State   ZIP Code

         Relationship to debtor
         Manager / Employee

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

          No
          Yes. Identify below.

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

          No
          Yes. Identify below.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 12
         Case 18-66766-jwc                  Doc 32         Filed 10/29/18 Entered 10/29/18 21:23:21                               Desc Main
                                                          Document      Page 13 of 18
Debtor        Beautiful Brows LLC                                                        Case number (if known)    18-66766
              Name


 Part 14:      Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 10/29/2018
            MM / DD / YYYY
X /s/ Saleema Delawalla (f/k/a Fnu Saleema)                                  Printed name Saleema Delawalla (f/k/a Fnu Saleema)
   Signature of individual signing on behalf of the debtor

   Position or relationship to debtor Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
    No
    Yes




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 13
    Case 18-66766-jwc     Doc 32    Filed 10/29/18 Entered 10/29/18 21:23:21   Desc Main
                                   Document      Page 14 of 18

Supplement to SOFA Question 4

Name                        Date    Check #      Amount
Archistic Threading       11/2/2017  1549       $1,000.00
Archistic Threading       1/25/2018  1653       $1,000.00
Archistic Threading       2/20/2018  1686       $3,000.00
Archistic Threading        3/6/2018  1709       $5,000.00
Archistic Threading        3/9/2018  1717       $6,000.00
Archistic Threading       3/14/2018  1730       $6,000.00
Archistic Threading       3/15/2018  1734      $10,000.00
Archistic Threading       3/16/2018  1736      $10,000.00
Archistic Threading       4/24/2018  1773         $481.84
Archistic Threading       6/28/2018  1831       $1,000.00
Archistic Threading       7/11/2018  1839       $1,000.00
Archistic Threading       7/17/2018  1847       $1,000.00
Archistic Threading       7/25/2018  1857       $1,000.00
Archistic Threading       8/16/2018  1883       $1,000.00
Archistic Threading       8/22/2018  1890       $1,000.00
Archistic Threading       8/24/2018  1893       $1,200.00
Archistic Threading       8/30/2018  1899       $1,200.00
Archistic Threading        9/4/2018  1903       $1,200.00
Archistic Threading       9/11/2018  1908         $600.00
Archistic Threading       9/13/2018  1912       $1,200.00
Archistic Threading       9/17/2018  1914         $300.00
Archistic Threading       9/21/2018  1919       $1,200.00
TOTAL                                          $55,381.84

BB Riverchase            10/17/2017   1523      $1,300.00
BB Riverchase             11/2/2017   1548      $1,000.00
BB Riverchase            11/15/2017   1565      $2,300.00
BB Riverchase            12/15/2017   1602      $2,300.00
BB Riverchase            12/19/2017   1603      $2,000.00
BB Riverchase              1/4/2018   1620      $1,000.00
BB Riverchase             1/16/2018   1638      $2,300.00
BB Riverchase             1/23/2018   1649      $2,200.00
BB Riverchase              2/1/2018   1667      $2,300.00
BB Riverchase             2/15/2018   1680      $2,000.00
BB Riverchase             2/23/2018   1696      $1,400.00
BB Riverchase              3/7/2018   1711      $2,200.00
BB Riverchase              4/6/2018   1761      $1,400.00
BB Riverchase             4/16/2018   1766      $1,750.00
BB Riverchase             5/22/2018   1798      $1,200.00
BB Riverchase             6/28/2018   1832      $1,200.00
BB Riverchase             7/11/2018   1840      $1,000.00
BB Riverchase             7/13/2018   1842      $1,100.00
BB Riverchase             7/16/2018   1845      $1,200.00
BB Riverchase             7/17/2018   1848      $1,000.00
   Case 18-66766-jwc   Doc 32    Filed 10/29/18 Entered 10/29/18 21:23:21   Desc Main
                                Document      Page 15 of 18

BB Riverchase           7/24/2018   1854     $1,200.00
BB Riverchase           7/25/2018   1858     $1,000.00
BB Riverchase           8/15/2018   1881     $2,000.00
BB Riverchase           8/16/2018   1884     $1,000.00
BB Riverchase           8/17/2018   1887     $1,400.00
BB Riverchase           8/22/2018   1888     $1,000.00
BB Riverchase           8/24/2018   1892     $1,200.00
BB Riverchase           8/30/2018   1900     $1,200.00
BB Riverchase            9/4/2018   1904     $1,200.00
BB Riverchase            9/6/2018   1905     $1,200.00
BB Riverchase           9/12/2018   1910     $1,000.00
BB Riverchase           9/17/2018   1913     $1,000.00
BB Riverchase           9/18/2018   1915     $2,000.00
BB Riverchase           9/19/2018   1916     $1,000.00
BB Riverchase           9/20/2018   1917     $1,000.00
BB Riverchase           9/21/2018   1920     $1,000.00
TOTAL                                       $51,550.00

Hwy 78 Lube N More      10/6/2017   1514     $4,004.71
Hwy 78 Lube N More     10/27/2017   1540     $4,004.71
Hwy 78 Lube N More      11/3/2017   1550     $4,004.71
Hwy 78 Lube N More     11/10/2017   1558     $4,004.71
Hwy 78 Lube N More     11/16/2017   1566     $4,004.71
Hwy 78 Lube N More     11/24/2017   1580     $4,004.71
Hwy 78 Lube N More     12/15/2017   1601     $4,004.71
Hwy 78 Lube N More     12/22/2017   1609     $4,004.71
Hwy 78 Lube N More      1/12/2018   1637     $4,004.71
Hwy 78 Lube N More       2/7/2018   1669     $4,004.71
Hwy 78 Lube N More       2/8/2018   1671     $4,004.71
Hwy 78 Lube N More      2/16/2018   1685     $4,004.71
Hwy 78 Lube N More       3/1/2018   1700     $4,004.71
Hwy 78 Lube N More       3/6/2018   1708     $5,000.00
Hwy 78 Lube N More       3/8/2018   1716     $4,004.71
Hwy 78 Lube N More      3/13/2018   1725     $6,000.00
Hwy 78 Lube N More      3/15/2018   1731     $6,000.00
Hwy 78 Lube N More      6/29/2018   1836     $2,000.00
TOTAL                                       $75,065.94

One Three four Inc       3/5/2018   1707    $15,000.00
One Three four Inc      3/21/2018   1737     $5,500.00
One Three four Inc      3/22/2018   1738     $5,600.00
TOTAL                                       $26,100.00

Tucker Imports           1/8/2018   1625     $5,000.00
Tucker Imports          1/25/2018   1652     $1,000.00
Tucker Imports           2/6/2018   1668     $2,000.00
Tucker Imports          2/22/2018   1693     $4,000.00
   Case 18-66766-jwc    Doc 32    Filed 10/29/18 Entered 10/29/18 21:23:21   Desc Main
                                 Document      Page 16 of 18

Tucker Imports           3/7/2018    1710     $5,000.00
Tucker Imports           3/9/2018    1718     $5,000.00
Tucker Imports          3/13/2018    1726     $6,500.00
Tucker Imports          3/14/2018    1728     $5,000.00
Tucker Imports          6/28/2018    1833     $1,000.00
Tucker Imports          7/17/2018    1876       $500.00
Tucker Imports          7/23/2018    1853       $500.00
Tucker Imports          7/25/2018    1859     $1,000.00
Tucker Imports          7/26/2018    1863       $500.00
Tucker Imports           8/9/2018    1873     $2,000.00
Tucker Imports          8/16/2018    1882     $1,000.00
Tucker Imports          8/22/2018    1889     $1,000.00
Tucker Imports          8/24/2018    1891     $1,200.00
Tucker Imports          8/30/2018    1898     $1,200.00
Tucker Imports           9/4/2018    1902     $1,200.00
Tucker Imports           9/7/2018    1907     $1,000.00
TOTAL                                        $45,600.00

OFFICERS & MEMBERS

Saleem Delawalla       1/11/2018     1632     $1,000.00
Saleem Delawalla       1/17/2018     1640     $2,000.00
Saleem Delawalla       1/31/2018     1660     $2,000.00
Saleem Delawalla       6/28/2018     1834     $2,500.00
Saleem Delawalla       9/20/2018     1918     $1,000.00
TOTAL                                         $8,500.00

Fnu Saleema            2/14/2018     1677     $2,000.00
Fnu Saleema            3/15/2018     1735     $3,000.00
Fnu Saleema            7/10/2018     1838     $2,500.00
Fnu Saleema            7/25/2018     1856     $1,000.00
TOTAL                                         $8,500.00

PAYMENTS UNDER PROFIT SHARING AGREEMENTS

Mohammad Ali            07/02/2018   1824     $2,000.00
Mohammad Ali            07/09/2018   1825     $2,000.00
Mohammad Ali            8/22/2018    1879     $1,000.00
Mohammad Ali            8/20/2018    1880     $1,000.00
Mohammad Ali            03/02/2018   1697     $5,000.00
Mohammad Ali            03/12/2018   1720     $5,000.00
Mohammad Ali            05/08/2018   1782     $2,000.00
Mohammad Ali            05/14/2018   1783     $2,000.00
TOTAL                                        $20,000.00

Nazmur Aktar            07/03/2018   1823     $2,000.00
Nazmur Aktar            07/30/2018   1860     $1,000.00
   Case 18-66766-jwc    Doc 32    Filed 10/29/18 Entered 10/29/18 21:23:21   Desc Main
                                 Document      Page 17 of 18

Nazmur Aktar            07/30/2018   1861     $1,000.00
Nazmur Aktar            10/02/2018   1923     $1,000.00
Nazmur Aktar            10/02/2018   1924     $1,000.00
Nazmur Aktar            10/19/2017   1532     $2,000.00
Nazmur Aktar            12/05/2017   1588     $6,000.00
Nazmur Aktar            03/16/2018   1706     $6,000.00
Nazmur Aktar            05/09/2018   1784     $2,000.00
Nazmur Aktar            05/14/2018   1786     $2,000.00
Nazmur Aktar            06/26/2018   1821     $2,000.00
Nazmur Aktar            08/30/2018   1895     $1,000.00
Nazmur Aktar            08/30/2018   1896     $1,000.00
TOTAL                                        $28,000.00

Shamsur Nahar           07/30/2018   1862     $1,000.00
Shamsur Nahar           8/30/2018    1897     $1,000.00
Shamsur Nahar           10/02/2018   1925     $1,000.00
Shamsur Nahar           12/05/2017   1587     $2,000.00
Shamsur Nahar           03/09/2018   1705     $3,000.00
Shamsur Nahar           05/10/2018   1785     $2,000.00
Shamsur Nahar           06/27/2018   1822     $2,000.00
Shamsur Nahar           08/30/2018   1897     $1,000.00
TOTAL                                        $13,000.00

Salima Dedani           11/10/2017   1128     $1,125.00
Salima Dedani           11/30/2017   1216     $1,125.00
Salima Dedani           12/31/2017   1364     $1,125.00
Salima Dedani           01/31/2018   1508     $1,125.00
Salima Dedani           02/28/2018   1599     $1,125.00
Salima Dedani           03/31/2018   1749     $1,125.00
TOTAL                                         $6,750.00

Kusumben Patel          11/10/2017   1131       $956.13
Kusumben Patel          11/30/2017   1219       $860.89
Kusumben Patel          12/31/2017   1366       $501.20
Kusumben Patel          01/31/2018   1511     $1,292.37
Kusumben Patel          02/28/2018   1601       $198.31
Kusumben Patel          03/31/2018   1751       $255.70
TOTAL                                         $4,064.60

Maheswari Gautam        11/10/2017   1129      $304.40
Maheswari Gautam        11/30/2017   1221       $38.19
Maheswari Gautam        01/31/2018   1509      $580.71
TOTAL                                          $923.30

Pareen Patel            11/10/2017   1132     $1,778.16
Pareen Patel            11/30/2017   1220       $690.62
Pareen Patel            12/31/2017   1367     $1,087.22
    Case 18-66766-jwc         Doc 32    Filed 10/29/18 Entered 10/29/18 21:23:21   Desc Main
                                       Document      Page 18 of 18

Pareen Patel                  01/31/2018   1512     $2,804.87
Pareen Patel                  02/28/2018   1602       $954.36
Pareen Patel                  03/31/2018   1752       $844.55
TOTAL                                               $8,159.78

Minal Patel / Nilkanth Svc    11/10/2017   1130     $3,832.51
Minal Patel / Nilkanth Svc    11/30/2017   1218     $3,431.26
Minal Patel / Nilkanth Svc    12/31/2017   1365     $2,914.93
Minal Patel / Nilkanth Svc    01/31/2018   1510     $5,106.09
Minal Patel / Nilkanth Svc    02/28/2018   1600     $2,083.13
Minal Patel / Nilkanth Svc    03/31/2018   1750     $2,509.94
Minal Patel / Nilkanth Svc     4/30/2018   1878     $3,954.66
Minal Patel / Nilkanth Svc     5/31/2018   2041     $3,190.12
Minal Patel / Nilkanth Svc     6/30/2018   2139     $3,929.85
Minal Patel / Nilkanth Svc     7/31/2018   2208     $3,307.53
Minal Patel / Nilkanth Svc     8/31/2018   2292     $3,339.61
TOTAL                                              $37,599.63
